Title: To Thomas Jefferson from Maria Cosway, [1 December? 1787]
From: Cosway, Maria
To: Jefferson, Thomas



My dear sir
Saturday Evening [1 Dec.? 1787]

Why will you Make such a great dinner? I had told the Princess of the pleasure I intended My self tomorrow and she seemd very glad to go with me, but had not thought of any body else; to begin by Mr: d’Hancarville he is very sorry not to be able to wait on you as he has been particularly engaged for some time past. Mr: St: Andre I shall see this Evening. Monr: Nimscevik accepts with pleasure your kind invitation, Count Btorki is not here, but I shall deliver to him also your invitation. If my inclination had been your law I should have had the pleasure of seeing you More then I have. I have felt the loss with displeasure, but on My return to England when I calculate the time I have been in Paris, I shall not beleave it possible. At least if that could soften My regret, I shall encourage My immagination to favor Me. Addieu My dear friend, let me beg of you to preserve Me that name, I shall endeavour to deserve it: & all the Gods will bless us.
I hope Mr. Short will not be out as his usual when I have the pleasure to come to you.
